                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

    DERRICK DEONDRE DANIELS,

                  Petitioner,                                No. C19-2079-LTS

    vs.
                                                            MEMORANDUM
    STATE OF IOWA,                                        OPINION AND ORDER
                  Respondent.

                                ___________________________


                                   I.     INTRODUCTION
           This matter is before me on a motion (Doc. 9) by the State of Iowa (the State) to
dismiss petitioner Derrick Daniels’ pro se application (Doc. 1) for a writ of habeas corpus
under 28 U.S.C. § 2254. Daniels has filed a response.1 Doc. 10. Oral argument is not
necessary. See Local Rule 7(c).


                                    II.    BACKGROUND
A.         State Court Conviction and Sentence
           On May 8, 2014, following a bench trial, the Iowa District Court for Black Hawk
County (the district court) found Daniels guilty of (1) possession of a controlled substance
(more than 50 grams of cocaine base) with intent to distribute in violation of Iowa Code
§ 124.401(1)(a)(3); and (2) failing to affix a drug tax stamp in violation of Iowa Code §
453B.12. Doc. 8-4 at 142. The Iowa Court of Appeals summarized the facts and trial
proceedings as follows:



1
  However, his response addresses only his alleged eligibility for sentence reduction pursuant to
the First Step Act (FSA), Pub. L. No. 115-391. The FSA applies to some federal offenders.
Daniels was sentenced for violations of state law. He is not eligible for relief under the FSA.


          Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 1 of 18
      On January 6, 2013, the Waterloo Police Department was conducting
      surveillance of certain individuals and a vehicle believed to be involved in
      a cocaine trafficking operation. Officer Nicholas Barry was watching the
      Waterloo bus station when he saw an individual, later determined to be
      Derrick Daniels, get off of a Trail Ways bus arriving from Chicago. He
      was carrying a black duffle bag and walked toward a silver SUV. The
      silver SUV, driven by Latosha Daniels, had also been under surveillance
      by the police department. Daniels was observed getting into the vehicle
      carrying the black duffle bag. The vehicle was later stopped, and the duffle
      bag was found on the passenger side of the vehicle between Daniel’s [sic]
      feet. The bag contained what was later determined to be almost seventy
      grams of cocaine base or crack cocaine. There was no drug stamp affixed
      to the duffle bag or the crack cocaine.
      The silver vehicle driven by Latosha had been stopped earlier in the day
      and had been searched. It contained no black duffle bag at that time and
      had continued to be under surveillance until it was stopped after departing
      from the bus station. Immediately thereafter, Latosha’s residence was
      searched. Plastic baggies, two razors, and an electronic scale were found,
      all items frequently used by drug dealers. A pill box bearing Derrick
      Daniels[’] name was also found at the residence.
      Daniels was arrested and charged with possession of cocaine base with the
      intent to deliver of less than fifty grams, which was later amended to more
      than fifty grams, and with possession of a controlled substance with no drug
      stamp affixed. While in jail, Daniels initiated a conversation with Deputy
      Sheriff Wayne Sidles in which Daniels stated he brought the “stuff” back
      for “Big Wil” and indicated he wanted to cut a deal but terminated the
      conversation by indicating he wanted to talk to an attorney.
      Daniels waived his right to a jury and stood trial before the court. Officer
      Joshua Zubak, a Waterloo police officer knowledgeable about the drug
      scene in Waterloo, testified that seventy grams of crack cocaine was not
      consistent with the amount ordinarily possessed by a user. He further
      testified that seventy grams of crack in Waterloo would sell for about $100
      per gram or $7000.
Daniels v. State, 949 N.W.2d 443 (Table), 2020 WL 4201236, at *1 (Iowa Ct. App. July
22, 2020) (quoting State v. Daniels, 888 N.W.2d 680 (Table), 2016 WL 5408279, at *1
(Iowa Ct. App. Sept. 28, 2016)). The district court sentenced Daniels to indeterminate
terms of imprisonment of up to 50 years on the controlled substance charge and five years

                                           2
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 2 of 18
on the drug tax stamp charge, to run concurrently. Doc. 8-4 at 173. Daniels must serve
at least one-third of the 50-year sentence. Id. at 174.


B.     Direct Appeal
       Daniels appealed, claiming: “(1) insufficiency of the evidence to support
conviction; (2) the sentence violated the clauses of the state and Federal Constitutions
prohibiting cruel and unusual punishment; and (3) the sentence imposed violated the
Equal Protection Clause of both the state and Federal Constitution.” State v. Daniels,
888 N.W.2d 680 (Table), 2016 WL 5408279, at *2 (Iowa Ct. App. Sept. 28, 2016); see
also Doc. 8-4 at 178; Doc. 8-5. The Iowa Court of Appeals affirmed. 2016 WL
5408279, at *2–4. Daniels applied to the Iowa Supreme Court for further review. Doc.
8-9. The Iowa Supreme Court denied the application as untimely. Doc. 8-10.


C.     First PCR Application
       In February 2017, Daniels applied for post-conviction relief (PCR) in the district
court, arguing ineffective assistance of trial counsel. Doc. 8-12 at 14–19. Specifically,
Daniels alleged that his trial counsel (1) failed to pursue a motion to suppress evidence
obtained through the vehicular search, (2) failed to adequately advise him on his decision
to waive his jury trial rights and (3) failed to independently test the controlled substance
found in the bag. Id.
       The district court denied the application. Id. at 20–26. Daniels appealed, raising
only a new argument that “his postconviction counsel was ineffective for failing to argue
his trial counsel should not have withdrawn a motion to suppress his inculpatory
statements.” Daniels v. State, 922 N.W.2d 104 (Table), 2018 WL 3301826, at *1 (Iowa
Ct. App. July 5, 2018); see also Doc. 8-13. The Iowa Court of Appeals affirmed, finding
Daniels could not establish the prejudice prong of an ineffective assistance of counsel
claim premised on this evidence’s admission. Daniels v. State, 922 N.W.2d 104 (Table),
2018 WL 3301826, at *2 (Iowa Ct. App. July 5, 2018) (“[E]ven assuming Daniels’s
                                             3
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 3 of 18
inculpatory statements were suppressed, there is no reasonable probability that he could
prevail with the extensive evidence of Daniels’s guilt properly admitted into the
evidence.”). There is no indication Daniels sought further review by the Iowa Supreme
Court. Procedendo issued on August 13, 2018. Doc. 8-16.


D.     Second PCR Application
       Daniels filed a second PCR application in May 2018, raising the following claims:
       [T]he district court abused its discretion by allowing his statements to
       Deputy Sidles to be admitted because the State had not provided the
       videotape to defense counsel before trial. Daniels further argued his trial
       counsel was ineffective for failing to move for a mistrial once the district
       court admitted his statements, and appellate and first PCR counsel were
       also ineffective for failing to argue trial counsel had been ineffective for
       that omission. He also argued his due-process rights were violated by
       admission of the video.

Daniels v. State, 949 N.W.2d 443 (Table), 2020 WL 4201236, at *2 (Iowa Ct. App. July
22, 2020); see also Doc. 8-17 at 6–12. Daniels supplemented his allegations by arguing
that his sentence was illegal, that it violated state and federal double jeopardy protections
and that the statements he made to Sidles were involuntary. Id. at 85. The district court
dismissed the application, finding the grounds raised had either been finally adjudicated
or procedurally defaulted. Id. at 84–85.
       Daniels appealed, raising only the argument that “prior appellate and first PCR
counsel were ineffective in failing to raise a due-process challenge related to the
admission of the video recording in which Daniels made incriminating statements.” 2020
WL 4201236, at *3. The Iowa Court of Appeal rejected this argument, stating:
       The issue raised in this appeal was finally adjudicated on appeal in Daniels's
       first PCR application. On appeal in the first PCR action, our court clearly
       ruled Daniels could not prevail on his claim of ineffective assistance of
       counsel related to admission of the video recording containing Daniels's
       incriminating statements because Daniels could not meet the prejudice
       prong of an ineffective-assistance-of-counsel claim.

                                             4
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 4 of 18
Id. Daniels applied to the Iowa Supreme Court for further review. That application
remains pending. Doc. 8-22.


E.     Federal Habeas Petition
       Daniels mailed his habeas petition (Doc. 1) to the United States District Court for
the Southern District of Iowa on December 18, 2019. On December 20, 2019, that court
transferred the petition to this court. Doc. 4. In his petition, Daniels appears to raise
five2 distinct claims: (1) abuse of discretion by the district court; (2) ineffective assistance
of trial counsel; (3) ineffective assistance of appellate counsel; (4) ineffective assistance
of his first PCR counsel; and (5) cruel and unusual punishment. The first four claims
are intertwined, as they all relate to the admission into evidence of a video recording
containing inculpatory statements Daniels made to Sidles. Daniels alleges the district
court abused its discretion in admitting the recording and that his trial counsel was
ineffective for failing to move to suppress the evidence and failing to move for a mistrial
upon its admission. Daniels alleges his appellate counsel and first PCR counsel were
ineffective for failing to argue that the admission of this evidence should have led to a
mistrial.
       In an initial review order (Doc. 6), I directed the State to file a limited response
or dispositive motion addressing whether Daniels’ petition is timely and whether Daniels
properly exhausted his claims. The State then filed its present motion to dismiss, stating


2
  The precise number of claims Daniels intends to present for federal habeas review is not clear.
As one ground for review, he lists cruel and unusual punishment and ineffective assistance of
trial and PCR counsel. Doc. 1 at 5. He then includes ineffective assistance of counsel as a
separate ground, accompanied by an asterisk. Id. at 8. The asterisk references pages attached
to the application containing arguments he labels as grounds raised in his second PCR
application: abuse of discretion by the district court and ineffective assistance of trial, appellate
and PCR counsel. Id. at 16–21. It is not clear whether he raises those grounds for federal
review or to provide the court context as to the contents of his second PCR application. Out of
an abundance of caution, I will review all five of the distinct claims I identify in the petition and
its attachment.

                                                 5
      Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 5 of 18
that the petition is timely but contending that it contains no properly exhausted claim and
proper exhaustion is not possible. Doc. 9-1 at 4, 6.


                     III.   MOTION TO DISMISS STANDARDS
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” F ED. R. CIV. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is entitled
       to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
       544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)], the pleading standard
       Rule 8 announces does not require “detailed factual allegations,” but it
       demands more than an unadorned, the-defendant-unlawfully-harmed-me
       accusation. Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478
       U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986)). A pleading
       that offers “labels and conclusions” or “a formulaic recitation of the
       elements of a cause of action will not do.” 550 U.S. at 555, 127 S. Ct.
       1955. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid
       of “further factual enhancement.” Id., at 557, 127 S. Ct. 1955.
       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its
       face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
       Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
       “probability requirement,” but it asks for more than a sheer possibility that
       a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
       that are “merely consistent with” a defendant's liability, it “stops short of
       the line between possibility and plausibility of ‘entitlement to relief.’” Id.
       at 557, 127 S. Ct. 1955 (brackets omitted).
Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).
       Courts assess “plausibility” by “‘draw[ing] on [our own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679, 129 S. Ct. 1937). Courts “review the plausibility of the plaintiff's
                                             6
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 6 of 18
claim as a whole, not the plausibility of each individual allegation.” Id. (citation omitted).
While factual plausibility is typically the focus of a Rule 12(b)(6) motion to dismiss,
federal courts may dismiss a claim that lacks a cognizable legal theory, such as failure to
comply with the applicable statute of limitations or procedural requirements. See, e.g.,
Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013); Commonwealth Prop.
Advocates, L.L.C. v. Mortg. Elec. Reg. Sys., Inc., 680 F.3d 1194, 1202 (10th Cir. 2011);
accord Target Training Int'l, Ltd. v. Lee, 1 F. Supp. 3d 927, 937 (N.D. Iowa 2014). In
deciding a motion brought pursuant to Rule 12(b)(6), the court may consider certain
materials outside the pleadings, including (a) “the materials that are ‘necessarily
embraced by the pleadings and exhibits attached to the complaint,’” Whitney, 700 F.3d
at 1128 (quoting Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003)),
and (b) “‘materials that are part of the public record or do not contradict the complaint.’”
Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 (8th Cir. 2012) (quoting
Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999)). Thus, the
court may “consider ‘matters incorporated by reference or integral to the claim, items
subject to judicial notice, matters of public record, orders, items appearing in the record
of the case, and exhibits attached to the complaint whose authenticity is unquestioned;’
without converting the motion into one for summary judgment.” Miller, 688 F.3d at 931
n.3 (quoting 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 1357 (3d ed. 2004)).


                                     IV.    ANALYSIS
A.     Habeas corpus standards
       “The writ of habeas corpus stands as a safeguard against imprisonment of those
held in violation of the law.” Harrington v. Richter, 562 U.S. 86, 91 (2011). However,
28 U.S.C. § 2254 “sets several limits on the power of a federal court to grant an
application for a writ of habeas corpus on behalf of a state prisoner.”            Cullen v.
Pinholster, 563 U.S. 170, 181 (2011). Section 2254(a) provides that a federal court shall
                                              7
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 7 of 18
entertain an application for a writ of habeas corpus on behalf of a person in custody
pursuant to the judgment of a state court “only on the ground that he is in custody in
violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §
2254(a). Here, Daniels alleges violations of the Fifth,3 Sixth and Eighth Amendments.
See Doc. 1.
       A federal court’s review of a state court decision under § 2254 is deferential.
Lomholt v. Iowa, 327 F.3d 748, 751 (8th Cir. 2003). A state court decision on the merits
should not be overturned unless it:
       (1)     resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or
       (2)     resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.
28 U.S.C. § 2254(d).
       A petitioner must also comply with procedural rules. First, a statute of limitations
applies to habeas petitions: “The law gives a petitioner a one-year period . . . to file a
federal petition for a writ of habeas corpus.” Harper v. Dahm, No. 4:16-CV-530-JEG,
2017 WL 11478024, at *3 (S.D. Iowa Sept. 21, 2017) (citing 28 U.S.C. § 2244(d)(1));
see also Yates v. Wachtendorf, 418 F. Supp. 3d 376, 392–93 (N.D. Iowa 2019). Second,
a petitioner must exhaust his federal claims in the state courts:
       A petitioner has exhausted his or her state remedies when he or she has
       provided the highest state court with a full and fair opportunity to consider
       all the claims before presenting them to the federal court. In Iowa,
       exhaustion requires a petitioner to seek discretionary review from the Iowa
       Supreme Court after the Iowa Court of Appeals rejects an appellate
       argument.



3
  Daniels does not make this express in his petition but he has previously alleged that the
inculpatory statements he made to Sidles were involuntary and elicited in violation of his Miranda
rights. See Doc. 8-13 at 9–10.
                                                8
      Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 8 of 18
Bright v. Burt, No. C09-0043-LRR, 2009 WL 1240119, at *2 (N.D. Iowa May 4, 2009)
(citations and footnotes omitted); see also Welch v. Lund, 616 F.3d 756, 758–59 (8th
Cir. 2010) (“Therefore, an Iowa prisoner whose appeal is deflected to the Iowa Court of
Appeals must file an application for further review in the Supreme Court of Iowa to
exhaust his claims properly in the state courts.”).
       A petitioner can technically exhaust his claims but still procedurally default on
them, precluding federal habeas review except in rare circumstances:
       28 U.S.C. § 2254(b) bars the granting of habeas corpus relief unless it
       appears that the applicant has exhausted the remedies available in the courts
       of the State. Because this requirement refers only to remedies still available
       at the time of the federal petition, it is satisfied if it is clear that the habeas
       petitioner's claims are now procedurally barred under state law. However,
       the procedural bar that gives rise to exhaustion provides an independent and
       adequate state-law ground for the conviction and sentence, and thus
       prevents federal habeas corpus review of the defaulted claim, unless the
       petitioner can demonstrate cause and prejudice for the default.
Gray v. Netherland, 518 U.S. 152, 161–62 (1996) (cleaned up); cf. Craft v. Iowa, No.
C13-117-EJM, 2015 WL 1304435, at *3 (N.D. Iowa Mar. 23, 2015) (“Craft has
technically exhausted his state court remedies, but he has not done so properly and his
claims are procedurally defaulted.”) (citing Wemark v. Iowa, 322 F.3d 1018, 1022 (8th
Cir. 2003)).4



4
  See also Coleman v. Thompson, 501 U.S. 722, 750 (1991) (“We now make it explicit: In all
cases in which a state prisoner has defaulted his federal claims in state court pursuant to an
independent and adequate state procedural rule, federal habeas review of the claims is barred
unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the
alleged violation of federal law, or demonstrate that failure to consider the claims will result in
a fundamental miscarriage of justice.”); O’Sullivan v. Boerckel, 526 U.S. 838, 847 (1999) (“The
exhaustion doctrine, in other words, turns on an inquiry into what procedures are ‘available’
under state law.”); Johnson v. Fayram, No. C14-40-LRR, 2015 WL 6595127, at *6 (N.D. Iowa
Nov. 7, 2016) (“The rule that certain state court procedural defaults will bar a petition for federal
habeas corpus extends to procedural defaults occurring in the course of state post-conviction
proceedings, as well as to procedural defaults occurring at trial or on direct appeal in the state
courts.”) (quoting Kilmartin v. Kemna, 253 F.3d 1087, 1087 (8th Cir. 2001)).
                                                 9
      Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 9 of 18
         The State acknowledges that Daniels’ petition is timely but argues that the claims
it presents were not properly exhausted. Assuming without deciding that the petition is
timely, I will evaluate whether Daniels has exhausted each claim.                 “Exhaustion is
determined on a claim-by-claim basis.” Insyxiengmay v. Morgan, 403 F.3d 657, 667
(9th Cir. 2005); cf. Artuz v. Bennett, 531 U.S. 4, 9 (2000) (“Only individual claims, and
not the application containing those claims, can be procedurally defaulted under state law
. . . .”) (emphasis in original).


B.       Daniels’ claims
         i.     Abuse of discretion by the district court
         Daniels alleges the district court abused its discretion in admitting into evidence a
video recording containing inculpatory statements. Doc. 1 at 16. Daniels first raised
this as a ground for relief in his second PCR application. Doc. 8-17 at 7–9. Iowa law
bars PCR applicants from raising claims they failed to raise on direct appeal unless they
demonstrate a sufficient reason for the failure. See Iowa Code § 822.8;5 Ledezma v.
State, 626 N.W.2d 134, 141 (Iowa 2001). Ineffective assistance of appellate counsel,
which Daniels does allege, may constitute a sufficient reason. Ledezma, 626 N.W.2d at
141.     However, Daniels’ ineffective assistance allegation is vague and conclusory.
Further, as discussed above, he cannot establish the prejudice prong of an ineffective
assistance claim premised on an alleged failure to challenge this admission of this


5
    Iowa Code § 822.8 provides:

         All grounds for relief available to an applicant under this chapter must be raised
         in the applicant's original, supplemental or amended application. Any ground
         finally adjudicated or not raised, or knowingly, voluntarily, and intelligently
         waived in the proceeding that resulted in the conviction or sentence, or in any
         other proceeding the applicant has taken to secure relief, may not be the basis for
         a subsequent application, unless the court finds a ground for relief asserted which
         for sufficient reason was not asserted or was inadequately raised in the original,
         supplemental, or amended application.

                                                 10
       Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 10 of 18
evidence. Daniels, 2018 WL 3301826, at *2. Daniels has failed to provide a sufficient
reason for failing to raise this claim on direct appeal.6
       Daniels now lacks any state law remedy for further pursuing this claim. He
abandoned it in his appeal from the district court’s denial of his second PCR application
and Iowa Code § 822.8 bars additional PCR applications raising the claim. Because he
exhausted this claim improperly—by failing to present it to the Iowa Supreme Court for
substantive review7—this claim is procedurally defaulted. Welch, 616 F.3d at 760 (“But
[the petitioner] has not exhausted [state-law remedies] properly; as a consequence of his
failure to seek further review in the state supreme court, the claims are procedurally
defaulted.”).
       Procedural default pursuant to an independent and adequate state procedural rule,
such as Iowa Code § 822.8,8 precludes federal habeas review unless Daniels can
demonstrate cause for the default and actual prejudice as a result of the alleged violation
of federal law, or demonstrate that failure to consider the claim will result in a



6
 Including the claim for the first time as part of his second PCR application was also improper
because he omitted it from his first PCR application. See Craft v. Iowa, No. C13-117-EJM,
2015 WL 1304435, at *3 (N.D. Iowa Mar. 23, 2015) (“Craft cannot raise the issue in a
subsequent application for postconviction relief because he failed to raise it in his first
application.”).
7
  To have exhausted properly, Daniels must have “fairly presented the substance of the claim to
the state courts.” Anderson v. Groose, 106 F.3d 242, 245 (8th Cir. 1997). State courts should
have a “fair opportunity to apply controlling legal principles to the facts bearing upon [the] claim
. . . .” Wemark, 322 F.3d at 1020–21 (quoting Anderson v. Harless, 459 U.S. 4, 6 (1982))
(internal quotation marks omitted) (alteration in original). Daniels abandoned the claim in
appealing his second PCR application’s denial and, as explained, he has procedurally defaulted
on the claim per Iowa Code § 822.8. Presenting the Iowa Supreme Court with procedurally
defaulted claims does not provide it a “fair opportunity” for review. Id.
8
  See Armstrong v. Iowa, 418 F.3d 924, 927 (8th Cir. 2005) (“[Iowa’s] limitations on successive
petitions are adequate and independent state-law grounds preventing federal habeas review unless
[the habeas petitioner] can show cause and prejudice for his default.”) (citing Wyldes v. Hundley,
69 F.3d 247, 253 (8th Cir. 1995), cert. denied, 517 U.S. 1172 (1996)).


                                                11
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 11 of 18
fundamental miscarriage of justice. Id.; Coleman v. Thompson, 501 U.S. 722, 750
(1991). Daniels’ pleadings only provide conclusory allegations of cause. 9 Thus, even
assuming Daniels exhausted this claim, he did so improperly and the claim is procedurally
defaulted.


       ii.    Ineffective assistance of trial counsel
       Daniels alleges ineffective assistance of trial counsel concerning the admission into
evidence of the video recording containing his inculpatory statements. He raised an
ineffective assistance of trial counsel claim in his first PCR application. Doc. 8-12 at 17.
In his second PCR application, he raised the same grounds of ineffective assistance of
trial counsel claim that he now presents for federal habeas review. Doc. 8-17 at 10.
Iowa law bars PCR applicants from raising claims they failed to raise on direct appeal




9
  Ineffective assistance of counsel at some stages of litigation may constitute cause. See, e.g.,
Martinez v. Ryan, 566 U.S. 1, 11 (2012). But not only are Daniels’ ineffective assistance claims
conclusory, he has procedurally defaulted on them. See discussion infra at 12–16; see also
Edwards v. Carpenter, 529 U.S. 446, 453 (2000) (holding “that an ineffective-assistance-of-
counsel claim asserted as cause for the procedural default of another claim can itself be
procedurally defaulted”). Defaulting on an ineffective assistance claim without excuse means
the underlying claims are also defaulted. See Deck v. Jennings, 978 F.3d 578, 582 (8th Cir.
2020) (“And if trial counsel's ineffectiveness is defaulted without excuse, then so are Deck's
underlying Eighth and Fourteenth Amendment claims.”) (citing Edwards, 529 U.S. at 452–53).

In short, Daniels provides only a conclusory allegation of cause. He also fails to make any of
the following arguments that could excuse default:

       [T]hat enforcing the procedural default rule would result in “a miscarriage of
       justice” by denying relief to a prisoner who is “actually innocent,” see Murray v.
       Carrier, 477 U.S. 478, 496, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986), that
       Iowa's procedural requirement is not firmly established and regularly followed,
       see James v. Kentucky, 466 U.S. 341, 348, 104 S. Ct. 1830, 80 L. Ed. 2d 346
       (1984), or that the state ground is otherwise inadequate. See Lee v. Kemna, 534
       U.S. 362, 376, 122 S. Ct. 877, 151 L. Ed. 2d 820 (2002).
Welch v. Lund, 616 F.3d 756, 760 (8th Cir. 2010).
                                               12
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 12 of 18
unless they demonstrate a sufficient reason for the failure. See Iowa Code § 822.8;
Ledezma, 626 N.W.2d at 141.
        Despite Daniels’ failure to raise any claim of ineffective assistance of trial counsel
on direct appeal, the district court reached the merits of those grounds that Daniels
included in his first PCR application, ultimately denying them. Doc. 8-12 at 22–26.
Daniels then abandoned his ineffective assistance of trial counsel claim on his first PCR
appeal, instead raising only an issue as to ineffective assistance of PCR counsel. Doc.
8-13.    In ruling on Daniels’ second PCR application, the district court denied his
ineffective assistance of trial counsel claim on procedural grounds and Daniels abandoned
it on appeal. Doc. 8-17 at 84–85; Doc. 8-18.
        Daniels now lacks state-law remedies for further pursuing his ineffective assistance
of trial counsel claim. He abandoned that claim during his first PCR appeal and Iowa
Code § 822.8 bars additional PCR applications concerning them. Because he exhausted
his ineffective assistance of trial counsel claim improperly—by failing to present it to the
Iowa Supreme Court for substantive review—it is procedurally defaulted. Welch, 616
F.3d at 760 (“But [the petitioner] has not exhausted [state-law remedies] properly; as a
consequence of his failure to seek further review in the state supreme court, the claims
are procedurally defaulted.”).
        Procedural default pursuant to an independent and adequate state procedural rule,
such as Iowa Code § 822.8, precludes federal habeas review unless Daniels can
demonstrate cause for the default and actual prejudice as a result of the alleged violation
of federal law, or demonstrate that failure to consider the claim will result in a
fundamental miscarriage of justice. Id.; Coleman, 501 U.S. at 750. As discussed,
Daniels’ pleadings only provide conclusory allegations of cause. Thus, even assuming
Daniels exhausted his ineffective assistance of trial counsel claim, he did so improperly
and that claim is procedurally defaulted.


        iii.   Ineffective assistance of appellate counsel
                                              13
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 13 of 18
       Daniels alleges his appellate counsel provided ineffective assistance by failing to
challenge the admission of certain inculpatory statements into evidence. He first raised
this claim in his second PCR application. Iowa law requires post-conviction applicants
to raise all available grounds for relief in their original, supplemental or amended
applications unless they provide sufficient reason for failing to do so. See Iowa Code §
822.8. Ineffective assistance of PCR counsel, which Daniels alleges, may constitute such
a reason. Collins v. State, 588 N.W.2d 399, 403 (Iowa 1998). However, Daniels’
ineffective assistance of appellate counsel allegation is conclusory and, as discussed, he
cannot establish the prejudice prong of an ineffective assistance claim premised on an
alleged failure to challenge this evidence’s admission. Daniels, 2018 WL 3301826, at
*2. Daniels thus does not provide a sufficient reason and improperly included this ground
in his second PCR application. Cf. Craft, 2015 WL 1304435, at *3 (“Craft cannot raise
the issue in a subsequent application for postconviction relief because he failed to raise it
in his first application.”).
       Daniels now lacks state-law remedies for further pursuing the claim’s merits, as
the district court denied it on procedural grounds and the Iowa Court of Appeals affirmed.
Doc. 8-18 at 84–85; Daniels, 2020 WL 4201236, at *3. The fact that Daniels has sought
further review by the Iowa Supreme Court does not change the analysis, as that Court
will not have the opportunity to substantively review the ineffective assistance of appellate
counsel claim. See discussion supra at 11 n.7. And, of course, Iowa Code § 822.8 bars
additional PCR applications concerning the claim.
       Because Daniels exhausted his ineffective assistance of appellate counsel claim
improperly—by failing to present it to the Iowa Supreme Court for substantive review—
it is procedurally defaulted. Welch, 616 F.3d at 760 (“But [the petitioner] has not
exhausted [state-law remedies] properly; as a consequence of his failure to seek further
review in the state supreme court, the claims are procedurally defaulted.”). Procedural
default pursuant to an independent and adequate state procedural rule, such as Iowa Code
§ 822.8, precludes federal habeas review unless Daniels can demonstrate cause for the
                                             14
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 14 of 18
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claim will result in a fundamental miscarriage of
justice. Id.; Coleman, 501 U.S. at 750. As discussed, Daniels’ pleadings provide only
a conclusory allegation of cause. Thus, even assuming Daniels exhausted his ineffective
assistance of appellate counsel claim, he did so improperly and that claim is procedurally
defaulted.


         iv.   Ineffective assistance of PCR counsel
         Daniels alleges his first PCR counsel provided ineffective assistance by failing to
challenge the admission of certain inculpatory statements into evidence. He first raised
this claim in appealing the district court’s denial of his first PCR application. Doc. 8-
13. The Iowa Court of Appeals reached the claim’s merits and found Daniels could not
show his counsel’s alleged ineffective assistance prejudiced him. Daniels, 2018 WL
3301826, at *2. There is no indication Daniels applied to the Iowa Supreme Court for
review. Daniels again raised this claim in his second PCR application. Doc. 8-17 at 6–
12. The district court dismissed it, id. at 84–85, and the Iowa Court of Appeals again
rejected it, citing its previous ruling in conjunction with Iowa Code § 822.8’s bar on
pursuing adjudicated claims in successive PCR applications. Daniels, 2020 WL 4201236,
at *3.
         Daniels now lacks state-law remedies for further pursuing the claim’s merits, as
the district court denied it on procedural grounds and the Iowa Court of Appeals affirmed.
Doc. 8-18 at 84–85; id. The fact that Daniels has sought further review by the Iowa
Supreme Court does not change the analysis, as that Court will not have the opportunity
to substantively review the ineffective assistance of PCR counsel claim. See discussion
supra at 11 n.7.      Moreover, Iowa Code § 822.8 bars additional PCR applications
concerning the claim because the Iowa Court of Appeals provided a final adjudication of
its merits in 2018. Holmes v. State, 775 N.W.2d 733, 735 (Iowa Ct. App. 2009)


                                             15
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 15 of 18
(“[Section 822.8] is ‘clear and unambiguous . . . Relitigation of previously adjudicated
issues is barred.’”) (quoting State v. Wetzel, 192 N.W.2d 762, 764 (Iowa 1971)).
      Because Daniels exhausted his ineffective assistance of PCR counsel claim
improperly—by failing to present it to the Iowa Supreme Court for substantive review—
it is procedurally defaulted. Welch, 616 F.3d at 760 (“But [the petitioner] has not
exhausted [state-law remedies] properly; as a consequence of his failure to seek further
review in the state supreme court, the claims are procedurally defaulted.”). Procedural
default pursuant to an independent and adequate state procedural rule, such as Iowa Code
§ 822.8, precludes federal habeas review unless Daniels can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claim will result in a fundamental miscarriage of
justice. Id.; Coleman, 501 U.S. at 750. As discussed, Daniels’ pleadings provide only
a conclusory allegation of cause. Thus, even assuming Daniels exhausted his ineffective
assistance of PCR counsel claim, he did so improperly and that claim is procedurally
defaulted.


      v.     Cruel and unusual punishment
      Daniels alleges his sentence constitutes cruel and unusual punishment. Daniels
raised this claim on direct appeal. After the Iowa Court of Appeals found the sentence
did not constitute cruel and unusual punishment, Daniels failed to timely apply to the
Iowa Supreme Court for review. Daniels lacks state-law remedies for further pursuing
this claim, as his appeal rights are extinguished and Iowa Code § 822.8 bars pursuing it
in a PCR application because the Iowa Court of Appeals provided a final adjudication of
its merits on direct appeal. Holmes, 775 N.W.2d at 735 (“[Section 822.8] is ‘clear and
unambiguous . . . Relitigation of previously adjudicated issues is barred.’”) (quoting
Wetzel, 192 N.W.2d at 764).
      Because Daniels exhausted his cruel and unusual punishment claim improperly—
by failing to present it to the Iowa Supreme Court for substantive review—it is
                                           16
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 16 of 18
procedurally defaulted. Welch, 616 F.3d at 760 (“But [the petitioner] has not exhausted
[state-law remedies] properly; as a consequence of his failure to seek further review in
the state supreme court, the claims are procedurally defaulted.”). Procedural default
pursuant to an independent and adequate state procedural rule, such as Iowa Code §
822.8, precludes federal habeas review unless Daniels can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claim will result in a fundamental miscarriage of
justice. Id.; Coleman, 501 U.S. at 750. As discussed, Daniels’ pleadings provide only
a conclusory allegation of cause. Thus, even assuming Daniels exhausted his cruel and
unusual punishment claim, he did so improperly and that claim is procedurally defaulted.


                     V.     CERTIFICATE OF APPEALABILITY
      A certificate of appealability may be granted only when the petitioner “has made
a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see
also Miller-El v. Cockrell, 537 U.S. 322, 336–37 (2003); Garrett v. United States, 211
F.3d 1075, 1076–77 (8th Cir. 2000); Mills v. Norris, 187 F.3d 881, 881 n.1 (8th Cir.
1999); Carter v. Hopkins, 151 F.3d 872, 873–74 (8th Cir. 1998); Ramsey v. Bowersox,
149 F.3d 749, 759 (8th Cir. 1998); Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997).
“A substantial showing is a showing that issues are debatable among reasonable jurists,
a court could resolve the issues differently, or the issues deserve further
proceedings.” Cox, 133 F.3d at 569. Thus, “[w]here a district court has rejected the
constitutional claims on the merits, the showing required to satisfy § 2253(c) is
straightforward: The petitioner must demonstrate that reasonable jurists would find the
district court's assessment of the constitutional claims debatable or wrong.” Miller-El,
537 U.S. at 338 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Similarly,
when a federal habeas petition is dismissed on procedural grounds without reaching the
underlying constitutional claim, “the [movant must show], at least, that jurists of reason
would find it debatable whether the petition states a valid claim of the denial of a
                                            17
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 17 of 18
constitutional right and that jurists of reason would find it debatable whether the district
court was correct in its procedural ruling.” See Slack, 529 U.S. at 484.
       Having thoroughly reviewed the record in this case, I find Daniels failed to make
the requisite “substantial showing” with respect to his § 2254 petition. See 28 U.S.C. §
2253(c)(2); FED. R. APP. P. 22(b). Because he does not present a question of substance
for appellate review, a certificate of appealability will not issue. If Daniels desires further
review of his § 2254 petition, he may request the issuance of the certificate of
appealability by a circuit judge of the United States Court of Appeals for the Eighth
Circuit in accordance with Tiedeman v. Benson, 122 F.3d 518, 521 (8th Cir. 1997).


                                   VI.    CONCLUSION
       As explained herein, each claim asserted in Daniels' petition (Doc. 1) under 28
U.S.C. § 2254 has been procedurally defaulted. As such, the State’s motion (Doc. 9) to
dismiss for failure to state a claim is granted. The petition (Doc. 1) is denied and this
action is dismissed with prejudice. A certificate of appealability shall not issue.


       IT IS SO ORDERED.
       DATED this 4th day of January, 2021.




                                           __________________________
                                           Leonard T. Strand, Chief Judge




                                              18
     Case 6:19-cv-02079-LTS-KEM Document 11 Filed 01/04/21 Page 18 of 18
